LOTTINGER, Judge.
This is a suit filed by Roy F. Vick against Leon Lungaro and others wherein petitioners seek damages as a result of a three car collision.
This matter was one of four consolidated cases which were tried together by the Lower Court after which the Lower Court rendered judgment in favor of petitioner, Roy F. Vick in the sum of $348.80, in favor of Mr. Vick on behalf of his three minor children, Frank Vick, Mark Vick and Diane Vick, in the sum of $150.00 each, and in favor of Mrs. Vick in the sum of $1,000.00, said judgment being against the heirs of Leon Lungaro and Hanover Insurance Company.
For the reasons assigned in our decree this day handed down in suit entitled Jones, et ux versus Lungaro, et al., La.App., 231 So.2d 60 on the docket of this Court, the judgment of the Lower Court will be affirmed, all cost of this appeal to be paid by defendants.
Judgment affirmed.